          Case: 3:20-cv-00029-GFVT Doc #: 25 Filed: 05/29/20 Page: 1 of 1 - Page ID#: 212




CLERK, UNITED STATES DISTRICT COURT                                     H.:E)<f:i~'i'(:tPC~t'•J
  EASTERN DISTRICT OF KENTUCKY                                         ·ttf·t· ,,~tit)S                                                                                  $0.50.P&
                                                                                                                                                                 US POSTAGE/i!
     330 W. BROADWAY, ROOM 313                                         ,.tf:t .f'Jt"l\y' \2.'0                                                                   FIRST-CLASSl:l
                                                                      ·tr-1M.3. L                                                                           062S0008751769
    FRANKFORT, KENTUCKY 40601


                                                                                                                                                                 -
                                                                                                                                                                     40601

             OFFICIAL BUSINESS

                                                                                                                                            ,v: fS:;,?'%Tu\1;~I
                                                                                                                                           'Yt\  ·"(;•,) -,._ ,- 14\Zf\1(1&\\RtX,'
                                                                                                                                                                                            »wf:
                                                                                                                                           \t1, ;;Cooo';!!\V+id\A,,,,     "--,h %,1%??.!!;!;%.\!I'


                                                                                                    '}
                                                                                                    t.N



                                                                                              t\T ff::ANKFOF-U
                                                                                             HOBEHT p_ CAR.Fi
                                                                                       GLE/:tK U.S. DISTRICT coum




                     Paul S. Rafelson                                                                                                     ;;'.',;;C:,j').1:'.;
                                                                                                                                                     /·:,. -~ i--:-,ft,
                                                                   "<\"'"-XI-.::-            3 31,             t::.   ~                   ~~-"-"~',.:a.a"":-/~-,-,,;
                     Rafelson Schick, PLLC
                     2244 Glades Road
                     Suite 319
                     Boca Raton, FL 33431
                                                                            '.NOT     DE}J}:1~                 T~O                                                                                   \

                                                        u~~         EC:         -4 t~"'S ~ :L ·:L -~ Sr3·S·S               * 2>5 -;r-~ --·12:i 7 -3 -7 S - L'S - ,.1<~
                                        ~:l~!ei.t;ri'a,~~~~-9.'B              H\Li                   dUl              'l        ft       'lt
